DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 15 is/are objected to because of the following informalities:  Line 3 of claim 15 recites ‘wherein the force sensor and the bump are contact with a side surface of the waterproof 4member’. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-3 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2018/0004333 A1), hereinafter referred to as Jeong, in view of Choi et al. (US 2018/0033571 A1), hereinafter referred to as Choi.
Regarding claim 1, Jeong teaches A display device, i.e. electronic device 500 of fig. 5 (see para. 71 disclose FIG. 5 is a view schematically illustrating an electronic device according to an embodiment of the present disclosure, or see electronic device 500 of fig. 5 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display device, as claimed), 
comprising: 
2a display panel, i.e. display panel 228 of fig. 5, including a flat portion (see para. 72 disclose referring to fig. 5, the electronic device 200 according to an embodiment may include a housing 210, a touchscreen display 220, a pressure sensor 100 with a waterproof structure, and at least one processor, or see para. 76 disclose the touchscreen display 220 may include a cover glass 221, a bonding member 222, a polarizer plate 223, or a display panel 228, or see para. 112 disclose the display panel 228 may receive an image driving signal received from the display driving circuit 229, where the display module 228 may display various content based on the image driving signal, or see display panel 228 of fig. 5 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display panel including a flat portion, as claimed); 

sa force sensor, i.e. pressure sensor 100 of fig. 1/5, disposed between the display panel, i.e. display panel 228 of fig. 5, and the frame, i.e. housing 210 of fig. 5 (see para. 42 disclose the pressure sensor 100 with a waterproof structure according to an embodiment may detect a pressure applied from the outside based on a change of the capacitance between the first electrode plate 110 and the second electrode plate 120, which face each other, or see para. 83 disclose the pressure sensor 100 with a waterproof structure according to an embodiment, for example, may be disposed between the touchscreen display 220 and the first surface 211 of the housing 210 to detect an external pressure applied to the touchscreen display 220 and may output the detected external pressure as an electrical signal, or see pressure sensor 100 of fig. 5, display panel 228 of fig. 5, and housing 210 of fig. 5 all respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a force sensor disposed between the display panel and the frame, as claimed); 6and 

9wherein a height of the waterproofing member, i.e. waterproof structure 140/141/142 of fig. 1A-1C, is higher than a height of the force sensor, i.e. pressure sensor 100 of fig. 5 (see height of waterproof member 261 of fig. 5 and/or height of auxiliary waterproof member 262 of fig. 2 both respectively However, Jeong is silent to explicitly teach a display panel including a flat portion and a curved portion extended from the flat 3portion; a frame disposed under the flat portion and the curved portion of the display panel; a force sensor disposed between the curved portion of the display panel and the frame; 6and a waterproofing member disposed between the curved portion of the display panel and 8the frame, wherein a height of the waterproofing member is higher than a height of the force sensor.
In a related art of an electronic device including a waterproof structure, Choi teaches a display panel, i.e. display module 322 of fig. 3, including a flat portion, i.e. central portion of display module 322 of fig. 3, and a curved portion, i.e. peripheral portion of display module 322 of fig. 3, extended from the flat 3portion (see para. 59 disclose the display 320 may include a display module 322 arranged in a rear surface of the window 321, and at least one laminated member 323, 324 or 325 arranged in a rear surface of the display module 322, or see display module 322 of fig. 3 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display panel including a flat portion and a curved portion extended from the flat 3portion, as claimed); a frame, i.e. housing 310 of fig. 3, disposed under the flat portion, i.e. central portion of display module 322 of fig. 3, and the curved portion, i.e. peripheral portion of display module 322 of fig. 3, of the display panel, i.e. display module 322 of fig. 3 (see housing 310 of fig. 3 and display module 
Jeong teaches all of the claimed limitations except a display panel including a flat portion and a curved portion extended from the flat 3portion; a frame disposed under the flat portion and the curved portion of the display panel; a force sensor disposed between the curved portion of the display panel and the frame; 6and a waterproofing member disposed between the curved portion of the display panel and 8the frame, wherein a height of the waterproofing member is higher than a height of the force sensor. Choi teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a display panel including a flat portion and a curved portion extended from the flat 3portion; a frame disposed under the flat portion and the curved portion of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of display panel in order to display video data, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	
Jeong discloses the claimed invention except for a height of the waterproofing member is higher than a height of the force sensor. It would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to have a height of the waterproofing member being higher than a height of the force sensor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.
Regarding claim 2, Jeong, in view of Choi, teaches The display device of claim 1, wherein Jeong teaches the waterproofing member is contact with the 2display panel (see fig. 5-6).
Regarding claim 3, Jeong, in view of Choi, teaches The display device of claim 2, wherein Jeong teaches the waterproofing member includes: 2a base film (see fig. 5-6); 3a first adhesive film disposed on one surface of the base film and attached to a lower 4surface of the frame (see para. 76, or see para. 78, or see para. 99); and sa second adhesive film disposed on other surface of the base film and attached to an 6upper surface of the frame (see para. 76, or see para. 78, or see para. 99).  
Regarding claim 15, Jeong, in view of Choi, teaches The display device of claim 1, wherein Jeong teaches further comprising: 2a bump disposed on one surface of the force sensor (see para. 42, or see fig. 1A-1C), 3wherein the force sensor and the bump are contact with a side surface of the waterproof 4member (see para. 42, or see fig. 1A-1C).  
Regarding claim 16, Jeong, in view of Choi, teaches 1The display device of claim 1, wherein Jeong teaches the force sensor is disposed at an outer 2side of the waterproofing member (see fig. 5-6).
Regarding claim 17, Jeong, in view of Choi, teaches The display device of claim 1, wherein Jeong teaches the waterproofing member is disposed at an outer side of the force sensor (see fig. 5-6).
Regarding claim 18, Jeong teaches A display device, i.e. electronic device 500 of fig. 5 (see para. 71 disclose FIG. 5 is a view schematically illustrating an electronic device according to an embodiment of the present disclosure, or see electronic device 500 of fig. 5 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display device, as claimed), 

2a display panel, i.e. display panel 228 of fig. 5, including a flat portion (see para. 72 disclose referring to fig. 5, the electronic device 200 according to an embodiment may include a housing 210, a touchscreen display 220, a pressure sensor 100 with a waterproof structure, and at least one processor, or see para. 76 disclose the touchscreen display 220 may include a cover glass 221, a bonding member 222, a polarizer plate 223, or a display panel 228, or see para. 112 disclose the display panel 228 may receive an image driving signal received from the display driving circuit 229, where the display module 228 may display various content based on the image driving signal, or see display panel 228 of fig. 5 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display panel including a flat portion, as claimed); 
sa force sensor, i.e. pressure sensor 100 of fig. 1/5, disposed under the display panel, i.e. display panel 228 of fig. 5 (see para. 42 disclose the pressure sensor 100 with a waterproof structure according to an embodiment may detect a pressure applied from the outside based on a change of the capacitance between the first electrode plate 110 and the second electrode plate 120, which face each other, or see para. 83 disclose the pressure sensor 100 with a waterproof structure according to an embodiment, for example, may be disposed between the touchscreen display 220 and the first surface 211 of the housing 210 to detect an external pressure applied to the touchscreen display 220 and may output the detected external pressure as an electrical signal, or see 
7a waterproofing member, i.e. pressure sensor 100 of fig. 1/5 with a waterproof structure and/or waterproof structure 140/141/142 of fig. 1A-1C and/or first auxiliary waterproof member 261 of fig. 6 and/or second auxiliary waterproof member 262 of fig. 6, disposed under the display panel, i.e. display panel 228 of fig. 5 (see para. 83 disclose the pressure sensor 100 with a waterproof structure according to an embodiment, for example, may be disposed between the touchscreen display 220 and the first surface 211 of the housing 210 to detect an external pressure applied to the touchscreen display 220 and may output the detected external pressure as an electrical signal, or see para. 41 disclose referring to figs. 1A to 1C, the pressure sensor 100 with a waterproof structure may include a first electrode plate 110, a second electrode plate 120, a dielectric layer 130, 131, or 132, and a waterproof member 140, 141, or 142, or see pressure sensor 100 of fig. 5, display panel 228 of fig. 5, and housing 210 of fig. 5 all respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a waterproofing member disposed under the display panel, as claimed, or see waterproof structure 140/141/142 of fig. 1A-1C all respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a waterproofing member, as claimed), 
However, Jeong is silent to explicitly teach a display panel including a flat portion and a curved portion extended from the flat 3portion; a force sensor disposed under the curved portion of the display panel; 6and a waterproofing member disposed under the curved portion of the display panel.
In a related art of an electronic device including a waterproof structure, Choi teaches a display panel, i.e. display module 322 of fig. 3, including a flat portion, i.e. central portion of display module 322 of fig. 3, and a curved portion, i.e. peripheral portion of display module 322 of fig. 3, extended from the flat 3portion (see para. 59 disclose the display 320 may include a display module 322 arranged in a rear surface of the window 321, and at least one laminated member 323, 324 or 325 arranged in a rear surface of the display module 322, or see display module 322 of fig. 3 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display panel including a flat portion and a curved 
Jeong teaches all of the claimed limitations except a display panel including a flat portion and a curved portion extended from the flat 3portion; a force sensor disposed under the curved portion of the display panel; 6and a waterproofing member disposed under the curved portion of the display panel. Choi teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a display panel including a flat portion and a curved portion extended from the flat 3portion; a force sensor disposed under the curved portion of the display panel; 6and a waterproofing member disposed under the curved portion of the display panel.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of display panel in order to display video data, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another 
Regarding claim 19, Jeong, in view of Choi, teaches The display device of claim 18, wherein Jeong teaches further comprising: 2a bump disposed between the force sensor and the display panel (see para. 42, or see fig. 1A-1C).
Regarding claim 20, Jeong In a related art of In A display device, i.e. electronic device 500 of fig. 5 (see para. 71 disclose FIG. 5 is a view schematically illustrating an electronic device according to an embodiment of the present disclosure, or see electronic device 500 of fig. 5 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display device, as claimed), 
comprising: 
2a display panel, i.e. display panel 228 of fig. 5, including a flat portion (see para. 72 disclose referring to fig. 5, the electronic device 200 according to an embodiment may include a housing 210, a touchscreen display 220, a pressure sensor 100 with a waterproof structure, and at least one processor, or see para. 76 disclose the touchscreen display 220 may include a cover glass 221, a bonding member 222, a polarizer plate 223, or a display panel 228, or see para. 112 disclose the display panel 228 may receive an image driving signal received from the display driving circuit 229, where the display module 228 may display various content based on the image driving signal, or see display panel 228 of 
sa force sensor, i.e. pressure sensor 100 of fig. 1/5, disposed under the display panel, i.e. display panel 228 of fig. 5 (see para. 42 disclose the pressure sensor 100 with a waterproof structure according to an embodiment may detect a pressure applied from the outside based on a change of the capacitance between the first electrode plate 110 and the second electrode plate 120, which face each other, or see para. 83 disclose the pressure sensor 100 with a waterproof structure according to an embodiment, for example, may be disposed between the touchscreen display 220 and the first surface 211 of the housing 210 to detect an external pressure applied to the touchscreen display 220 and may output the detected external pressure as an electrical signal, or see pressure sensor 100 of fig. 5 and display panel 228 of fig. 5 both respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a force sensor disposed under the display panel, as claimed); 6and 
7a waterproofing member, i.e. pressure sensor 100 of fig. 1/5 with a waterproof structure and/or waterproof structure 140/141/142 of fig. 1A-1C and/or first auxiliary waterproof member 261 of fig. 6 and/or second auxiliary waterproof member 262 of fig. 6, disposed under the display panel, i.e. display panel 228 of fig. 5 (see para. 83 disclose the pressure sensor 100 with a waterproof structure according to an embodiment, for example, may be disposed between the 
6wherein the waterproofing member, i.e. pressure sensor 100 of fig. 1/5 with a waterproof structure and/or waterproof structure 140/141/142 of fig. 1A-1C and/or first auxiliary waterproof member 261 of fig. 6 and/or second auxiliary waterproof member 262 of fig. 6, is disposed at an outer side of the force sensor, i.e. pressure sensor 100 of fig. 5-6 (see pressure sensor 100 of fig. 5-6, first auxiliary waterproof member 261 of fig. 6, and second auxiliary waterproof member 262 of fig. 6 all respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to wherein the waterproofing member is disposed at an outer side of the force sensor, as claimed). However, Jeong is silent to explicitly teach a 
In a related art of an electronic device including a waterproof structure, Choi teaches a display panel, i.e. display module 322 of fig. 3, including a flat portion, i.e. central portion of display module 322 of fig. 3, and a curved portion, i.e. peripheral portion of display module 322 of fig. 3, extended from the flat 3portion (see para. 59 disclose the display 320 may include a display module 322 arranged in a rear surface of the window 321, and at least one laminated member 323, 324 or 325 arranged in a rear surface of the display module 322, or see display module 322 of fig. 3 reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as identical or reasonably equivalent to a display panel including a flat portion and a curved portion extended from the flat 3portion, as claimed); 6and a waterproofing member, i.e. non-waterproof member 324 of fig. 3, disposed under the curved portion of the display panel, i.e. display module 322 of fig. 3 (see para. 59 disclose according to one exemplary embodiment, the at least one laminated member 323, 324 or 325 may include a polymer member 323, a non-waterproof member 324 (e.g., a moisture sensitive layer) and a conductive member 325 that are sequentially laminated on the rear surface of the display module 322, or see non-waterproof member 324 of fig. 3, housing 310 of fig. 3, and display module 322 of fig. 3 all respectively, reasonably illustrate what one of one of ordinary skill in the art would reasonably interpret as 
Jeong teaches all of the claimed limitations except a display panel including a flat portion and a curved portion extended from the flat 3portion; a force sensor disposed under the curved portion of the display panel; 6and a waterproofing member disposed under the curved portion of the display panel. Choi teaches it’s well known to one of ordinary skill in the art at the time the invention was filed a display panel including a flat portion and a curved portion extended from the flat 3portion; a force sensor disposed under the curved portion of the display panel; 6and a waterproofing member disposed under the curved portion of the display panel.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of display panel in order to display video data, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	

Allowable Subject Matter
Claim(s) 4-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  		Regarding claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the base film includes: a main portion; and a protrusion portion protruding from the main portion’ in combination with the remaining claimed limitations. As such, dependent claim 4 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 5-14 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim, i.e. independent claim 1, and any intervening claims, i.e. dependent claims 2-3. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim(s) 1-17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 4, and 15 of U.S. Patent No. 10861908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, instant application recites:	A display device, comprising: 2a display panel including a flat portion and a curved portion extended from the flat 3portion; 4a frame disposed under the flat portion and the curved portion of the display panel; sa force sensor disposed between the curved portion of the display panel and the frame; 6and 7a waterproofing member disposed between the curved portion of the display panel and 8the frame, 9wherein a height of the waterproofing member is higher than a height of the force sensor.
Regarding respective claim 1, prior art, U.S. Patent No. 10861908 B2, recites:								A display device, comprising: a display panel; a first force sensor disposed under the display panel; and a waterproofing member disposed under the display panel and disposed adjacent to the first force sensor, wherein a part of the first force sensor and a part of the waterproofing member overlap each other in a height direction of the display panel.
Regarding respective claim 4, prior art, U.S. Patent No. 10861908 B2, recites: 								The display device of claim 3, further comprising: a frame disposed under the first force sensor; and a first bump disposed between an upper surface of the first force sensor and a lower surface 
Regarding respective claim 15, prior art, U.S. Patent No. 10861908 B2, recites:								The display device of claim 1, wherein the display panel comprises a first flat area and a first curved area extending from one side of the first flat area, and the waterproofing member and the first force sensor are disposed in the first curved area.
Regarding dependent claims 2-17, they are rejected due to the claim dependency on double pantently rejected independent claim 1 from above.

Claim(s) 18-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 and 15 of U.S. Patent No. 10861908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 18, instant application recites:	A display device, comprising: a display panel including a flat portion and a curved portion extended from the flat 3portion; 4a force sensor disposed under the curved portion of the display panel; and sa waterproofing member disposed under the curved portion of the display panel, 6wherein the force sensor is disposed at an outer side of the waterproofing member.
Regarding respective claim 1 prior art, U.S. Patent No. 10861908 B2, recites: 								A display device, comprising: a display panel; a first force sensor disposed under the display panel; and a waterproofing member disposed under the display panel and disposed adjacent to the first force sensor, wherein a part of the first force sensor and a part of the waterproofing member overlap each other in a height direction of the display panel.
Regarding respective claim 2, prior art, U.S. Patent No. 10861908 B2, recites: 								The display device of claim 1, wherein the waterproofing member is disposed on an inner side of the first force sensor.
Regarding respective claim 15, prior art, U.S. Patent No. 10861908 B2, recites:								The display device of claim 1, wherein the display panel comprises a first flat area and a first curved area extending from one side of the first flat area, and the waterproofing member and the first force sensor are disposed in the first curved area.
Regarding dependent claim 19, it is rejected due to the claim dependency on double pantently rejected independent claim 18 from above.

Claim(s) 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, and 15 of U.S. Patent No. 10861908 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 20, instant application recites: A display device, comprising: 2a display panel including a flat portion and a curved portion extended from the flat 3portion; 4a force sensor disposed under the curved portion of the display panel; and sa waterproofing member disposed under the curved portion of the display panel, wherein the waterproofing member is disposed at an outer side of the force sensor.
Regarding respective claim 1 prior art, U.S. Patent No. 10861908 B2, recites: 								A display device, comprising: a display panel; a first force sensor disposed under the display panel; and a waterproofing member disposed under the display panel and disposed adjacent to the first force sensor, wherein a part of the first force sensor and a part of the waterproofing member overlap each other in a height direction of the display panel.
Regarding respective claim 3, prior art, U.S. Patent No. 10861908 B2, recites: 								The display device of claim 1, wherein the waterproofing member is disposed on an outer side of the first force sensor.
Regarding respective claim 15, prior art, U.S. Patent No. 10861908 B2, recites:								The display device of claim 1, wherein the display panel comprises a first flat area and a first curved area extending from one side of the first flat area, and the waterproofing member and the first force sensor are disposed in the first curved area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moon et al. (US 2017/0063421 A1) discloses an electronic device includes a window formed with a transparent or semi-transparent material at an outside of the electronic device, a display disposed on or over the window and having a second .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TONY O DAVIS/Primary Examiner, Art Unit 2693